United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.O., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John Eiler Goodwin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1458
Issued: February 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 5, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ May 19, 2006 decision reducing his wage-loss compensation benefits.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation based on his
capacity to earn wages in the constructed position of full-time general clerk.
FACTUAL HISTORY
This is the second appeal before the Board in this case. By decision dated June 22,
2000, the Board affirmed a November 4, 1999 decision of the Office granting appellant a
1

1

Docket No. 00-2538 (issued June 22, 2000).

schedule award for a 10 percent impairment of the right upper extremity due to an accepted
August 28, 1998 biceps tendon rupture. The Board also affirmed a January 14, 2000 decision of
the Office denying appellant’s request for a merit review. The law and the facts of the case are
set forth in the Board’s prior decision and are hereby incorporated by reference.2
Dr. Peter T. Simonian, an attending Board-certified orthopedic surgeon, submitted reports
dated from January 2000 to December 2001 finding a full range of right elbow motion with some
loss of strength. Appellant returned to light-duty work from February to October 5, 2002,
performing clerical tasks at the employing establishment. He then stopped work and received
wage-loss compensation on the daily rolls beginning October 6, 2002. Appellant’s case was
placed on the periodic rolls in December 2002. He was removed from federal employment
effective February 14, 2003 due to physical disability. Appellant continued to receive
compensation for temporary total disability on the periodic rolls.
In reports from August 1, 2002 to February 6, 2004, Dr. John R. Green, III, an attending
Board-certified orthopedic surgeon, noted that the September 4, 1998 distal biceps tendon repair
performed by Dr. Simonian was “at complete resolution.” On examination, Dr. Green observed
slightly decreased elbow flexion and forearm supination strength, with intermittent subjective
carpal tunnel symptoms.
In a January 13, 2004 report, Dr. Paul H. Reiss, a Board-certified orthopedic surgeon and
second opinion physician, reviewed a provided statement of accepted facts and the medical
record. On examination of appellant, he noted work-related residuals of diminished grip and
supination strength and opined that appellant was at maximum medical improvement. Dr. Reiss
found no objective evidence of carpal tunnel syndrome. He diagnosed status post distal rupture
of the right biceps brachii tendon at the radial tuberosity with surgical repair. Dr. Reiss opined
that appellant could work 40 hours a week with restrictions against repetitive motions of the right
elbow, lifting more than 25 pounds and pushing or pulling more than 50 pounds. He noted that
appellant’s supination weakness precluded him from working in his date-of-injury position as a
pipefitter.
In an August 10, 2004 note, Dr. Green agreed with the assessment and work restrictions
of Dr. Reiss. He submitted periodic reports through September 8, 2005 noting mildly decreased
elbow flexion and forearm supination strength. On November 3, 2004 Dr. Green stated that
appellant’s work restrictions were compatible with working as a billing specialist. In a June 7,
2005 report, Dr. Green noted encouraging appellant to “become more physically active including
walking, running, biking” and using “any commercially available cardiovascular fitness
apparatus.”
In March 2005, the Office referred appellant for vocational rehabilitation services. The
counselor reviewed vocational aptitude testing3 and noted appellant’s work experience as a data
2

The record contains an August 23, 2000 decision denying modification of the November 4, 1999 schedule
award. This decision is not before the Board on the present appeal.
3

A previous vocational rehabilitation effort from May 2003 to March 2005 focused on retraining appellant as a
medical billing specialist or dental technician. This effort did not result in employment.

2

entry clerk, file clerk, general office clerk and supply clerk at the employing establishment. On
June 22, 2005 the Office approved a vocational rehabilitation plan, with the goals of
reemployment as a general clerk, Department of Labor, Dictionary of Occupational Titles (DOT)
No. 209.562-010, file clerk I, DOT No. 206.387-034, or data entry clerk, DOT No. 203.582-054.
Following a job search, appellant began work as a file clerk for express personnel, a private
sector temporary employment agency, on October 11, 2005. Appellant worked in a temporary,
part-time position for a specialty food and packaging company retained by express personnel.
The Office reduced appellant’s wage-loss compensation benefits from October 11, 2005 to
April 29, 2006 based on his actual earnings. From October 16, 2005 to April 2, 2006, appellant
worked from 9.5 to 25 hours a week, earning $10.00 an hour.
In a December 13, 2005 closure report, the vocational rehabilitation counselor noted that
appellant had been employed for 62 days as a part-time file clerk and was “doing very well.”
The rehabilitation counselor identified the positions of file clerk I, DOT No. 206.387-034 and
general clerk, DOT No. 209.562-010, as being within appellant’s medical and vocational
capacities. Both jobs were classified as light physical demand positions, involving various
clerical tasks requiring frequent handling and fingering, with exerting up to 10 pounds of force
frequently and 20 pounds occasionally. The counselor noted that appellant had transferable
skills appropriate for either position from his work at express personnel and at the employing
establishment. December 2005 labor market data showed 89 projected job openings from 2004
to 2006 in appellant’s commuting area, with entry level wages of $9.85 an hour for file clerk and
$10.02 an hour for general office clerk.
In a March 7, 2006 report, Dr. Green noted that appellant had “been filing three hours a
day and not having much trouble with that.” He stated that appellant’s right distal biceps tendon
remained unchanged and that he seemed “to be doing fine at his clerical job.”
By notice dated April 17, 2006, the Office advised appellant that it proposed to reduce his
wage-loss compensation benefits based on the constructed position of general clerk, DOT No.
209.562-010 at the rate of $400.80 a week. The Office found that the position was within
appellant’s medical and vocational capacities and was reasonably available in his commuting
area. The Office accorded the weight of the medical evidence to Dr. Reiss, who opined on
January 13, 2004 that appellant could work with permanent restrictions.
Appellant’s attorney submitted an April 18, 2006 letter contending that appellant was
unable to earn more than $400.00 a week. In a May 1, 2006 statement, appellant asserted that it
was “fair” that he work part time and not full time, as his injury-related condition had worsened
and he was getting older. He acknowledged that he was able to perform the duties of a general
clerk as he had been doing such work for express personnel. Appellant submitted pay slips from
express personnel for April 2 to 16 and April 23 to 30, 2006, showing he worked 15 hours a
week at $10.00 an hour.
By decision dated May 19, 2006, the Office reduced appellant’s wage-loss compensation
effective that day based on his ability to earn wages in the constructed position of general clerk.
The Office calculated that appellant had a 62 percent loss of wage-earning capacity. The Office
found that the position was within his medical and vocational capacities and was reasonably

3

available in his commuting area. The Office found that appellant’s contentions and the pay slips
were insufficient to alter the proposed reduction of benefits.
LEGAL PRECEDENT
Once the Office has made a determination that a claimant is totally disabled as a result of
an employment injury and pays compensation benefits, it has the burden of justifying a
subsequent reduction of benefits.4 Under section 8115(a), wage-earning capacity is determined
by the actual wages received by an employee if the earnings fairly and reasonably represent his
or her wage-earning capacity. If the actual earnings do not fairly and reasonably represent his or
her wage-earning capacity, or if the employee has no actual earnings, his or her wage-earning
capacity is determined with due regard to the nature of the injury, the degree of physical
impairment, his or her usual employment, age, qualifications for other employment, the
availability of suitable employment and other factors and circumstances which may affect wageearning capacity in his or her disabled condition.5
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist for
selection of a position, listed in the DOT or otherwise available in the open market, that fits the
employee’s capabilities with regard to his or her physical limitations, education, age and prior
experience. Once this selection is made, a determination of wage rate and availability in the
labor market should be made through contact with the state employment service or other
applicable service. Finally, application of the principles set forth in Albert C. Shadrick,6 will
result in the percentage of the employee’s loss of wage-earning capacity.7
ANALYSIS
Appellant received compensation for total disability beginning on October 6, 2002 due to
an accepted ruptured right biceps tendon. The Office received medical evidence from Dr. Reiss,
a Board-certified orthopedic surgeon and second opinion physician, that appellant was capable of
performing full-time light duty as of January 13, 2004. He imposed restrictions against repetitive
right elbow motion, lifting more than 25 pounds and pulling or pushing more than 50 pounds.
Dr. Green, an attending Board-certified orthopedic surgeon, concurred with Dr. Reiss’
assessment and restrictions. The weight of the medical evidence clearly demonstrates that
appellant was no longer totally disabled for work. The Office referred him for vocational
rehabilitation services in March 2005. The vocational rehabilitation counselor evaluated
appellant’s vocational aptitudes and conducted an assisted placement program. Appellant was
hired as a part-time file clerk on October 11, 2005 and performed this position through
March 2006 and continuing. The opinions of Dr. Reiss and Dr. Green, however, indicated that
4

David W. Green, 43 ECAB 883 (1992).

5

Karen L. Lonon-Jones, 50 ECAB 293 (1999).

6

5 ECAB 376 (1953); see also 20 C.F.R. § 10.403(d)-(c).

7

James A. Birt, 51 ECAB 291 (2000); Francisco Bermudez, 51 ECAB 506 (2000).

4

appellant could work full time. Therefore the vocational rehabilitation counselor recommended
that the Office select a full-time clerk position to represent appellant’s wage-earning capacity.
The general clerk position was classified as light, with frequent lifting up to 10 pounds.
These physical requirements are within the restrictions set forth by Dr. Reiss and affirmed by
Dr. Green. The vocational requirements were found by the counselor to be commensurate with
appellant’s education and experience, as he performed these duties for the employing
establishment from February to October 2002 and for express personnel from October 16, 2005
through April 2006 and continuing. The specialist then determined the prevailing wage rate of
these positions and their reasonable availability in the open labor market. Based on these
calculations, the Office issued a May 19, 2006 decision reducing appellant’s compensation based
on his ability to earn $400.80 a week as a general clerk.
The Board finds that the Office considered the proper factors, such as availability of clerk
positions and appellant’s physical limitations, in determining that the general clerk position
represented his wage-earning capacity. Appellant’s actual earnings did not fairly and reasonably
represent his wage-earning capacity as such position was part time. Dr. Reiss and Dr. Green
both opined that appellant was medically capable of full-time light-duty work at the physical
demand level required by the general clerk position. Appellant performed the component tasks
of this position at the employing establishment from February to October 2002 and for express
personnel from October 16, 2005 and continuing. The vocational rehabilitation counselor found
that general clerk positions were reasonably available in appellant’s commuting area. Also, the
Office followed the established procedures under the Shadrick decision in calculating appellant’s
employment-related loss of wage-earning capacity. Appellant did not contend that the Office
erred in its mathematical calculations of his wage-earning capacity. The Board has reviewed
these calculations and finds them to be correct.
Appellant asserts that it was unfair to require him to work full time as he preferred to
work part time. He acknowledged that he was vocationally able to perform the duties of a clerk.
However, the weight of medical opinion clearly establishes his capacity to perform full-time
light-duty work within the physical demand level of the general clerk position. Appellant did not
submit medical evidence indicating that he was not capable of working eight hours a day. The
Board finds that the Office properly determined that appellant was medically and vocationally
capable of working eight hours a day as a general clerk. The Office’s May 19, 2006 decision
reducing appellant’s compensation based on his ability to earn wages in the constructed position
of a full-time general clerk is proper under the law and the facts of this case.
CONCLUSION
The Board finds that the Office properly found that the constructed position of a full-time
general clerk represented appellant’s wage-earning capacity.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 19, 2006 is affirmed.
Issued: February 20, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

